Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETALED ACTION
Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1. Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 - 20 are either directed to a method, system or computer readable medium which are statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11 and computer readable medium claim 20. 
Claim 1 recites the limitations of: 
a computer memory adapted to maintain a virtual order configuration data structure and a current order configuration data structure, the virtual order configuration data structure initialized based on the current order configuration data structure; a computer processor configured to: 
dynamically update the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted to: 
iteratively modify the virtual order configuration data structure by iteratively removing one or more selected orders from the virtual order configuration data structure if an objective function value is increased by doing so; 
after all removals are conducted, iteratively modify the virtual order configuration data structure by iteratively adding one or more selected orders from the virtual order configuration data structure until if an objective function value is increased by doing so; until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generate, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure; transmit the corresponding data processes to each of the corresponding one or more downstream processing venues for execution; and update the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues.

The claim recites elements that are in bold above, which covers performance of the limitation a commercial activity (executing a trade request), (e.g.,  maintain a virtual order and a current order; dynamically update the virtual order; iteratively modify the virtual order; after all removals are conducted, iteratively modify the virtual order by iteratively adding one or more selected orders from the virtual order; generate in aggregate, the transaction based on differences identified between the virtual order and the current order;  transmit the corresponding data processes for execution; and update the current order and the virtual order based on the execution of the transaction)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial activity , then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 11,20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims recite the additional elements:
A computer memory, a computer processor, virtual and current order data structures, a maximum objective function and one or more downstream processing venues.
The virtual and current order structures is generally linking the abstract idea of to a particular technological environment (virtual order management). See MPEP 2106.05(h).
The computer processor and the downstream processing venues are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Therefore claims 11,20 are directed to an abstract idea without a practical application.
 (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,11,20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 2-10, 12-19 further define the abstract idea that is present in their respective independent claims 1,11, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. However they do not cure the deficiency of claims 1,11, 20. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Therefore, the dependent claims 2-10, 12-19 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.


                                          Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are being  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, on line 11-13, recites, “iteratively modify the virtual order configuration data by iteratively removing one or more selected orders from the virtual order configuration data structure if an objective function is increased”.
It is unclear to Examiner what happens if the objective function is not increased?
Claim 1, lines 15-17, recites, “after all removals are conducted, iteratively modify the virtual order configuration data structure by iteratively adding one or more selected orders from the virtual order configuration data structure until if an objective function value is increased by doing so;
It is unclear to Examiner what happens if the objective function is not increased?
Claim 1, lines 19-20, recites, “  until convergence to a stable maximum objective function value on an optimal virtual order configuration”.
It is unclear to Examiner what two elements are coming together (being converged)? 
	Claim 1 recites, in lines 17:  “….until if an objective function value is increased by doing so”.
	Claim 1 further recites, in line 18, “until convergence to a stable maximum objective function value..”
It is unclear to Examiner if the objective function value associated with the stable maximum is referring to the same objective function value in the first instance (an objective function value recited in line 17). 
	Claims 2-10 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
	Claim 6 recites, “wherein the computer processor is further configured to: trigger an evaluation shortcut if an objective value is determined to be below zero…”.
It is unclear to Examiner what happens if the objective value is determined to be not below zero? 
	Claim 11, recites the same subject matter as claim 1, and is being rejected using the same rationale as claim 1. 
	Claims 12-18 are being rejected using the same rationale as claim 11, as they fail to cure the deficiency of claim 11.
	Claim 20, recites the same subject matter as claim 1, and is being rejected using the same rationale as claim 1. 

                                           Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3-6, 8-11, 13-16, 18-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2013/0282549 to Howorka in view of US 2018/0232807 to Crabtree et al, herein Crabtree.
	Regarding claim 1, Howorka discloses:  
A system for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the system comprising: 
a computer memory adapted to maintain a virtual order configuration data structure and a current order configuration data structure, the virtual order configuration data structure initialized based on the current order configuration data structure (At least: [0026], claim 9):
[0026] For each instrument traded on a particular ECN, a corresponding local matching engine in the data distribution network maintains a data structure called a Virtual Order Book (VOB) that represents the ECN's order book and that is initialized based on ECN's market data. The VOB is updated for every new order event (order submission, cancellation, etc.) based on ECN's published matching algorithm. However, maintaining the VOB (predictive market data) in response to further market data updates from the ECN is relatively complex task, as will be apparent from the detailed description that follows. 
Claim 9. In a trading system in which multiple trading clients are connected to at least one remote electronic exchange through a shared market gateway that distributes market data from the exchange to the clients and transmits order data from the clients to the exchange, first means for maintaining a virtual order book data structure in which market data received from the exchange is supplemented with order data received from the clients second means for maintaining a market impact overlay data structure which includes order data received from the clients that is not yet reflected in the market data previously received from the exchange, and third means for eliminating any order data in the market impact overlay that is already reflected in market data received from the exchange, fourth means responsive to the receipt of new market data for updating the virtual order book with the new market data and the order data still remaining in the market impact overlay. 

a computer processor configured to (At least: [0025], [0026], [0027]):
[0025] Whenever there is a material change in either the MIO data or the raw VOB data, the VOB processor preferably combines the current MIO data with the current raw VOB to thereby regenerate the enhanced VOB (or equivalently, calculates the changes to the enhanced VOB resulting from the changes to the MIO and raw VOB data), preferably using the same matching criteria and cancellation policy as the exchange to delete not only any previously entered orders that have now been cancelled but also any previously entered buy or sell orders that would have resulted in completed deals once the recently submitted buy (or sell) orders in the customer order flow have been matched with any compatible sell (or buy) orders already present in the raw VOB.

dynamically update the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted to (At least: [0026], [0047], [0048], [0051]):
[0026] For each instrument traded on a particular ECN, a corresponding local matching engine in the data distribution network maintains a data structure called a Virtual Order Book (VOB) that represents the ECN's order book and that is initialized based on ECN's market data. The VOB is updated for every new order event (order submission, cancellation, etc.) based on ECN's published matching algorithm. However, maintaining the VOB (predictive market data) in response to further market data updates from the ECN is relatively complex task, as will be apparent from the detailed description that follows
[0047] In particular, all Order Flow (OF) for the involved institution (trader, trading floor, company or organization of associated companies) dealing on a particular exchange in a particular financial instrument is processed by a MIO processor which preferably maintains a time ordered list of recently submitted orders and cancels (MIO Data) each time stamped with its presumed (future) time of receipt at the exchange, and discards (or ignores) each such recently submitted order or cancel only after it is now reflected in the market data received from the exchange. The cutoff time for such a discard is based on exchange specific heuristics and observations concerning processing and transmissions latencies, frequency and timing of market reports, etc, which establishes a time window or time delta relative to the time stamped presumed time of receipt at the exchange during which there is a high probability (for example a confidence level of 95%) that a particular order or cancel has not only been received and processed by the exchange, but that any resultant change in the exchange order book has already been reflected in any similarly time stamped market data currently being received from the exchange. These time deltas are preferably updated periodically and a similar process is preferably used to establish the presumed (past) exchange time for MD and OF events that originated from the exchange but were not tagged with the relevant time by the exchange. 
 [0048] The VOB processor preferably maintains a current VOB data structure that represents an attempt to reconstruct at least the visible portion of the exchange's order book at the time the MD was last updated, by creating a number of "implied" orders from the current MD, each such implied order corresponding to an indicated total quantity available at an indicated price. 
 [0051] Each time updated MD is received from the exchange, the VOB is regenerated not only with newly calculated implied orders, but also with newly calculated obscure orders. The authentic orders remain in the VOB until either cancelled or until matched with a subsequent order. 
(Where the prior art teaches a step by step process for updating the virtual order book)

iteratively modify the virtual order configuration data structure by iteratively removing one or more selected orders from the virtual order configuration data structure if an objective function value is increased by doing so (At least: [0025], [0026]):
[0025] Whenever there is a material change in either the MIO data or the raw VOB data, the VOB processor preferably combines the current MIO data with the current raw VOB to thereby regenerate the enhanced VOB (or equivalently, calculates the changes to the enhanced VOB resulting from the changes to the MIO and raw VOB data), preferably using the same matching criteria and cancellation policy as the exchange to delete not only any previously entered orders that have now been cancelled but also any previously entered buy or sell orders that would have resulted in completed deals once the recently submitted buy (or sell) orders in the customer order flow have been matched with any compatible sell (or buy) orders already present in the raw VOB. 
[0026] For each instrument traded on a particular ECN, a corresponding local matching engine in the data distribution network maintains a data structure called a Virtual Order Book (VOB) that represents the ECN's order book and that is initialized based on ECN's market data. The VOB is updated for every new order event (order submission, cancellation, etc.) based on ECN's published matching algorithm. However, maintaining the VOB (predictive market data) in response to further market data updates from the ECN is relatively complex task, as will be apparent from the detailed description that follows


after all removals are conducted, iteratively modify the virtual order configuration data structure by iteratively adding one or more selected orders from the virtual order configuration data structure until if an objective function value is increased by doing so (At least: [0025], [0026], [0047],[0051], Abstract):
[0025] Whenever there is a material change in either the MIO data or the raw VOB data, the VOB processor preferably combines the current MIO data with the current raw VOB to thereby regenerate the enhanced VOB (or equivalently, calculates the changes to the enhanced VOB resulting from the changes to the MIO and raw VOB data), preferably using the same matching criteria and cancellation policy as the exchange to delete not only any previously entered orders that have now been cancelled but also any previously entered buy or sell orders that would have resulted in completed deals once the recently submitted buy (or sell) orders in the customer order flow have been matched with any compatible sell (or buy) orders already present in the raw VOB. 
[0026] For each instrument traded on a particular ECN, a corresponding local matching engine in the data distribution network maintains a data structure called a Virtual Order Book (VOB) that represents the ECN's order book and that is initialized based on ECN's market data. The VOB is updated for every new order event (order submission, cancellation, etc.) based on ECN's published matching algorithm. However, maintaining the VOB (predictive market data) in response to further market data updates from the ECN is relatively complex task, as will be apparent from the detailed description that follows

 [0047] In particular, all Order Flow (OF) for the involved institution (trader, trading floor, company or organization of associated companies) dealing on a particular exchange in a particular financial instrument is processed by a MIO processor which preferably maintains a time ordered list of recently submitted orders and cancels (MIO Data) each time stamped with its presumed (future) time of receipt at the exchange, and discards (or ignores) each such recently submitted order or cancel only after it is now reflected in the market data received from the exchange. The cutoff time for such a discard is based on exchange specific heuristics and observations concerning processing and transmissions latencies, frequency and timing of market reports, etc, which establishes a time window or time delta relative to the time stamped presumed time of receipt at the exchange during which there is a high probability (for example a confidence level of 95%) that a particular order or cancel has not only been received and processed by the exchange, but that any resultant change in the exchange order book has already been reflected in any similarly time stamped market data currently being received from the exchange. These time deltas are preferably updated periodically and a similar process is preferably used to establish the presumed (past) exchange time for MD and OF events that originated from the exchange but were not tagged with the relevant time by the exchange

[0051] Each time updated MD is received from the exchange, the VOB is regenerated not only with newly calculated implied orders, but also with newly calculated obscure orders. The authentic orders remain in the VOB until either cancelled or until matched with a subsequent order. 

Howorka does not specifically disclose an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure.
Howorka does disclose that statistical data and heuristics can be used to re-route and/or cancel orders from a trader in one region to an exchange in another region (At least: Abstract; [0047]).
Howorka does not disclose, Crabtree in the same field of endeavor discloses:
an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure (At least: [0040], [0047]); until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generate, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues ( At least: [0012], [0040], [0044], [0045], [0055], [0049],[ 0047],[0078]; Fig 9; [0069]; Fig 8: optimizer; [0075], [0077]):

[0012] In aspect of the invention, a method for using a decentralized trading platform is provided, comprising the steps of: (a) creating a first dataset comprising at least a user-defined set of computing instructions comprising at least instructions regarding data flow locality using a model definition language service; (b) retrieving the first dataset from the model definition language service using a parametric evaluator; (c) processing the first dataset by performing at least a plurality of transformations and predictive analysis on the first dataset and specifying at least an intended focus on financial trading using the parametric evaluator; (d) retrieving the processed first dataset from the parametric evaluator using an optimizer; and (e) determining an optimal locality for executing a trade based at least on status of connections to the optimal locality and availability of computational resources of the optimal locality using the optimizer.

[0040] As used herein, a "run" may be a vector which has been evaluated and processed by a parameterized model execution engine according to various factors contributing to overall utility and objective function optimization

[0044] FIG. 2A is a diagram of components of the advanced decentralized financial decision platform 100 configured specifically for use in investment vehicle management according to an embodiment of the invention 200. The business operating system 100 previously disclosed in co-pending application Ser. No. 15/141,752 and applied in a role of cybersecurity in co-pending application Ser. No. 15/237,625, when programmed to operate as quantitative trading decision platform, is very well suited to perform advanced predictive analytics and predictive simulations to produce investment predictions. Much of the trading specific programming functions are added to the automated planning service module 130 of the modified business operating system 100 to specialize it to perform trading analytics. Specialized purpose libraries may include but are not limited to financial markets functions libraries 251, Monte-Carlo risk routines 252, numeric analysis libraries 253, deep learning libraries 254, contract manipulation functions 255, money handling functions 256, Monte-Carlo search libraries 257, and quant approach securities routines 258. Pre-existing deep learning routines including information theory statistics engine 259 may also be used. The invention may also make use of other libraries and capabilities that are known to those skilled in the art as instrumental in the regulated trade of items of worth. Data from a plurality of sources used in trade analysis are retrieved, much of it from remote, cloud resident 201 servers through the system's distributed, extensible high bandwidth cloud interface 110 using the system's connector module 135 which is specifically designed to accept data from a number of information services, either public or private, through interfaces to those service's applications using its messaging service 135a routines, due to ease of programming, are augmented with interactive broker functions 235, market data source plugins 236, e-commerce messaging interpreters 237, business-practice aware email reader 238 and programming libraries to extract information from video data sources 239. 
 [0047] Additionally, within the large amounts of data gathered and stored, a substantial amount of the stored data may require frequent updating, for instance, stock symbols and corresponding prices, which may prove to be time-consuming. Business operating system 100 may be configured to autonomously and continuously gather data in a background process, for example, using subroutines of connector module 135, such as email reader 238 or market plugins 236; using subroutines of automated planning service module 130, such as financial markets function library 251; using web crawler module 115 to scour news financial news sites; or using time series data store 120 to receive updated stock pricing at regular intervals. The data may then be processed and used by business operating system 100 to improve and update stored data. These operations may include, but not limited to, semantic extraction from corporate news and macro data; cross-linking to GraphStack entries; and automated time series feature engineering through the use of libraries like TSFresh, or using dimensionality reduction. Additionally, the high-bandwidth capabilities of business operating system 100 enables low-latency links to market data providers and venues to provide a nearly real-time channel to market data for the user using a ticker plant module 233 shown in FIG. 2C. The data that may be provided by market data providers and venues may include, but is not limited to, stock symbols and pricing, order book information, fill reports, news, and fundamentals. Business operating system 100 may also be configured to perform error-checking and self-heal the data as it is received. 
[0074] Optimizer 820 may be configured to use functions of business operating system 100, such as DCG module 155 with associated transformer modules, or automated planning service 130, to analyze "runs" that received from parametric evaluator 810, and generate recommendations regarding appropriateness of one or more data flow localities, such as regulatory issues or legality, or utility for one or more sets of exogeneous factors or system states. For example, optimizer 820 may recommend a combination of data flow and storage localities based on current global system states to determine a course of action for one or more financial trades resulting in favorable outcomes by choosing whether to migrate data, migrate processes, or call into spot markets to control data and processing locality in order to minimalize latency associated with execution trades across geographically distributed market centers; or analyzing hypothetical system states, such as using simulation engines, either provided by business operating system 100 or an external simulation system, to operate an identical instance in simulation to identify current and future bottlenecks

[0078] FIG. 9 is an illustration of an exemplary topography 900 of a system employing a plurality of decentralized trading systems 800[a-d] according to various embodiments of the invention. Topography 900 is an example of a layout of various components within a geographical area, for example spanning a continent or even on a global scale, and illustrates a plurality of systems 800[a-d] connecting with a plurality of user global market centers 910[a-e], such as a stock market or foreign exchange markets, through a wide area network connection; and a plurality of user devices 930[a-n], which may be a single user or group of users accessing trading platform 800a through, for example, a web application, mobile device, spatial operating system, AR or VR system, and the like. 
(The optimization function ( a function that returns a maximum value of a function) is used to conduct a trading transaction, based on the frequent updating of stock prices  over a time interval and then the trading transaction is sent to the stock market or foreign exchange markets (the processing venue).


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure; until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generate, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venue in order to reduce latency in global arbitrage transactions (At least: Crabtree: [0005], [0007]).
Howorka further discloses:
the transaction execution control signals based on differences identified between the virtual order  configuration data structure and the current order configuration structure (At least: [0025], [0026], [0047], [0051]);
transmit the corresponding data processes to each of the corresponding one or more downstream processing venues for execution (At least: [0114], [0115], claim 2);
Claim 2. A trading system for routing orders to multiple exchanges in a plurality of geographical regions, comprising first means at an origin region responsive to an original order for selecting-a destination region and for routing said order to said destination region; and second means at said destination region for receiving said order and for selecting a destination venue for executing said order; wherein said second means selects said destination venue from a plurality of available venues at said destination region only after it receives said submitted order.

 and
 update the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues (At least:  claim 13);
claim 13: A trading system for allowing an order for a target opportunity, submitted by a trading client to a distant trading venue, to be modified while the order is in transit to the distant trading venue, wherein in instances in which the trading client receives market data indicating that the target opportunity has changed, the order is UPDATED OR CANCELLED.


Regarding claim 8, Howorka discloses the system of claim 1. Howorka further discloses wherein the constrained duration of time is dynamically determined from characteristics of the desired trade request through statistical models based in part on at least one of an order type, a number of securities to be traded, an identifier of the series to be traded, or execution characteristics of the one or more downstream processing venues (Howoraka: Abstract; [0106]).
Claim 18 is being rejected using the same rationale as claim 8.
Regarding claim 9, Howorka discloses the system of claim 1. Howorka further discloses wherein the computer processor resides within a smart order router hardware device (At least: [0078], [0082]).
Claim 19 is being rejected using the same rationale as claim 9.
Regarding claim 3, Howorka discloses the system of claim 1. Howorka further discloses wherein the computer processor is further configured to: modify an execution order of the transaction execution control signals such that cancellation instructions are processed before modification instructions, and the modification instructions are processed before new order instructions are processed (At least: [0025], [0026], [0047], [0051]).
Claim 13 is being rejected using the same rationale as claim 3.
Regarding claim 4, Howorka discloses the system of claim 1. Howorka further discloses wherein the computer processor is further configured to: dynamically determine variable step sizes for stepwise modification of the virtual order configuration data structure (At least: [0026], [0047], [0048], [0051]).
Claim 14 is being rejected using the same rationale as claim 4.
Regarding claim 5, Howorka discloses the system of claim 1. Howorka further discloses wherein the executable instruction sets include latency parameters that each correspond to the corresponding downstream processing venue (At least: [0024]).
Claim 15 is being rejected using the same rationale as claim 5.
Regarding claim 6, Howorka discloses the system of claim 1. Howorka further discloses wherein the computer processor is further configured to: trigger an evaluation shortcut if an objective value is determined to be below zero to represent a null solution before undertaking the iterative steps of the stepwise modification of the virtual order configuration data structure (At least: [0024]).
[0024] Each local matching engine has access to both the market data and the order flow information. To consider a typical example, let's suppose that the exchange transmission latency is non-trivial (e.g., 50 ms one-way London-NY latency), and that the most recent market data indicated the best offer price of 1.2345 with 5 units being available at that price. If one of the Trading Clients submits an order to buy 3 units at that price, the data distribution network forwards that order to the exchange. Once the 3-unit buy order is dispatched to the ECN, no more than 2 units of the specific 5-unit quantity advertised by the ECN are available to any of the Trading Clients (because the market offer or offers that make up the best offer price will be either consumed by the match with the buy offer in question, or otherwise consumed or cancelled before the ECN receives the buy order in question). Therefore, the data distribution network immediately notifies all of the Trading Client components that the current exchange best offer inventory is only 2 units. Note that this "predictive market data" is generated 50 ms before the ECN will receive the buy order and at least 100 ms before the ECN's market data reflecting that future effect of the buy order on the ECN's order book are received by the Gateway. This predictive market data is typically generated and delivered to the Trading Clients within tens or hundreds of microseconds.
Howorka does not specifically disclose the objective value to be below zero. However Howarka does disclose that the latency (the objective value) a few milliseconds.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include the objective value to be below zero in order to ensure that the latency of the transaction is minimized (Howorka: [0002]).
Claim 16 is being rejected using the same rationale as claim 6.

Regarding claim 11, Howorka discloses a method for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the method comprising:  
maintaining a virtual order configuration data structure and a current order configuration data structure, the virtual order configuration data structure initialized based on the current order configuration data structure (At least: [0026], claim 9);
dynamically updating the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted for (At least: [0026], [0047], [0048], [0051]);
 iteratively modifying the virtual order configuration data structure by iteratively removing one or more selected orders from the virtual order configuration data structure if an objective function value is increased by doing so (At least: [0025], [0026]); 
after all removals are conducted, iteratively modifying the virtual order configuration data structure by iteratively adding one or more selected orders from the virtual order configuration data structure until if an objective function value is increased by doing so (At least: [0025], [0026], [0047],[0051], Abstract)
Howorka does not specifically disclose an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure.
Howorka does disclose that statistical data and heuristics can be used to re-route and/or cancel orders from a trader in one region to an exchange in another region (At least: Abstract; [0047]).
Howorka does not disclose, Crabtree in the same field of endeavor discloses:
an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure (At least: [0040], [0047]); until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues ( At least: [0012], [0040], [0044], [0045], [0055], [0049],[ 0047],[0078]; Fig 9; [0069]; Fig 8: optimizer; [0075], [0077]):

[0012] In aspect of the invention, a method for using a decentralized trading platform is provided, comprising the steps of: (a) creating a first dataset comprising at least a user-defined set of computing instructions comprising at least instructions regarding data flow locality using a model definition language service; (b) retrieving the first dataset from the model definition language service using a parametric evaluator; (c) processing the first dataset by performing at least a plurality of transformations and predictive analysis on the first dataset and specifying at least an intended focus on financial trading using the parametric evaluator; (d) retrieving the processed first dataset from the parametric evaluator using an optimizer; and (e) determining an optimal locality for executing a trade based at least on status of connections to the optimal locality and availability of computational resources of the optimal locality using the optimizer.
[0040] As used herein, a "run" may be a vector which has been evaluated and processed by a parameterized model execution engine according to various factors contributing to overall utility and objective function optimization

[0044] FIG. 2A is a diagram of components of the advanced decentralized financial decision platform 100 configured specifically for use in investment vehicle management according to an embodiment of the invention 200. The business operating system 100 previously disclosed in co-pending application Ser. No. 15/141,752 and applied in a role of cybersecurity in co-pending application Ser. No. 15/237,625, when programmed to operate as quantitative trading decision platform, is very well suited to perform advanced predictive analytics and predictive simulations to produce investment predictions. Much of the trading specific programming functions are added to the automated planning service module 130 of the modified business operating system 100 to specialize it to perform trading analytics. Specialized purpose libraries may include but are not limited to financial markets functions libraries 251, Monte-Carlo risk routines 252, numeric analysis libraries 253, deep learning libraries 254, contract manipulation functions 255, money handling functions 256, Monte-Carlo search libraries 257, and quant approach securities routines 258. Pre-existing deep learning routines including information theory statistics engine 259 may also be used. The invention may also make use of other libraries and capabilities that are known to those skilled in the art as instrumental in the regulated trade of items of worth. Data from a plurality of sources used in trade analysis are retrieved, much of it from remote, cloud resident 201 servers through the system's distributed, extensible high bandwidth cloud interface 110 using the system's connector module 135 which is specifically designed to accept data from a number of information services, either public or private, through interfaces to those service's applications using its messaging service 135a routines, due to ease of programming, are augmented with interactive broker functions 235, market data source plugins 236, e-commerce messaging interpreters 237, business-practice aware email reader 238 and programming libraries to extract information from video data sources 239. 
 [0047] Additionally, within the large amounts of data gathered and stored, a substantial amount of the stored data may require frequent updating, for instance, stock symbols and corresponding prices, which may prove to be time-consuming. Business operating system 100 may be configured to autonomously and continuously gather data in a background process, for example, using subroutines of connector module 135, such as email reader 238 or market plugins 236; using subroutines of automated planning service module 130, such as financial markets function library 251; using web crawler module 115 to scour news financial news sites; or using time series data store 120 to receive updated stock pricing at regular intervals. The data may then be processed and used by business operating system 100 to improve and update stored data. These operations may include, but not limited to, semantic extraction from corporate news and macro data; cross-linking to GraphStack entries; and automated time series feature engineering through the use of libraries like TSFresh, or using dimensionality reduction. Additionally, the high-bandwidth capabilities of business operating system 100 enables low-latency links to market data providers and venues to provide a nearly real-time channel to market data for the user using a ticker plant module 233 shown in FIG. 2C. The data that may be provided by market data providers and venues may include, but is not limited to, stock symbols and pricing, order book information, fill reports, news, and fundamentals. Business operating system 100 may also be configured to perform error-checking and self-heal the data as it is received. 
[0074] Optimizer 820 may be configured to use functions of business operating system 100, such as DCG module 155 with associated transformer modules, or automated planning service 130, to analyze "runs" that received from parametric evaluator 810, and generate recommendations regarding appropriateness of one or more data flow localities, such as regulatory issues or legality, or utility for one or more sets of exogeneous factors or system states. For example, optimizer 820 may recommend a combination of data flow and storage localities based on current global system states to determine a course of action for one or more financial trades resulting in favorable outcomes by choosing whether to migrate data, migrate processes, or call into spot markets to control data and processing locality in order to minimalize latency associated with execution trades across geographically distributed market centers; or analyzing hypothetical system states, such as using simulation engines, either provided by business operating system 100 or an external simulation system, to operate an identical instance in simulation to identify current and future bottlenecks

[0078] FIG. 9 is an illustration of an exemplary topography 900 of a system employing a plurality of decentralized trading systems 800[a-d] according to various embodiments of the invention. Topography 900 is an example of a layout of various components within a geographical area, for example spanning a continent or even on a global scale, and illustrates a plurality of systems 800[a-d] connecting with a plurality of user global market centers 910[a-e], such as a stock market or foreign exchange markets, through a wide area network connection; and a plurality of user devices 930[a-n], which may be a single user or group of users accessing trading platform 800a through, for example, a web application, mobile device, spatial operating system, AR or VR system, and the like. 
(The optimization function ( a function that returns a maximum value of a function) is used to conduct a trading transaction, based on the frequent updating of stock prices  over a time interval and then the trading transaction is sent to the stock market or foreign exchange markets (the processing venue).


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure; until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venue in order to reduce latency in global arbitrage transactions (At least: Crabtree: [0005], [0007]).

Howorka further discloses:
the transaction execution control signals based on differences identified between the virtual order  configuration data structure and the current order configuration structure (At least: [0025], [0026], [0047], [0051]);
transmitting the corresponding data processes to each of the corresponding one or more downstream processing venues for execution (At least: [0114], [0115], claim 2);
Claim 2. A trading system for routing orders to multiple exchanges in a plurality of geographical regions, comprising first means at an origin region responsive to an original order for selecting-a destination region and for routing said order to said destination region; and second means at said destination region for receiving said order and for selecting a destination venue for executing said order; wherein said second means selects said destination venue from a plurality of available venues at said destination region only after it receives said submitted order.

 and
 updating the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues (At least:  claim 13);
claim 13: A trading system for allowing an order for a target opportunity, submitted by a trading client to a distant trading venue, to be modified while the order is in transit to the distant trading venue, wherein in instances in which the trading client receives market data indicating that the target opportunity has changed, the order is UPDATED OR CANCELLED.


 Regarding claim 20, Howorka discloses:
 A non-transitory computer readable memory storing machine interpretable instructions, which when executed by a processor, cause the processor to perform a method for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the method comprising (At least: Fig 9; [0092]).
Crabtree discloses and adds further evidence for the limitation, “A non-transitory computer readable memory storing machine interpretable instructions, which when executed by a processor, cause the processor to perform a method for generating, within a constrained duration of time, transaction execution control signals for execution at one or more downstream processing venues representative of a desired trade request, the method comprising” in (At least: [0092], [0078]).
Howorka further discloses:
maintaining a virtual order configuration data structure and a current order configuration data structure, the virtual order configuration data structure initialized based on the current order configuration data structure (At least: [0026], claim 9);
dynamically updating the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted for (At least: [0026], [0047], [0048], [0051]);
 iteratively modifying the virtual order configuration data structure by iteratively removing one or more selected orders from the virtual order configuration data structure if an objective function value is increased by doing so (At least: [0025], [0026]); 
after all removals are conducted, iteratively modifying the virtual order configuration data structure by iteratively adding one or more selected orders from the virtual order configuration data structure until if an objective function value is increased by doing so (At least: [0025], [0026], [0047],[0051], Abstract)
Howorka does not specifically disclose an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure.
Howorka does disclose that statistical data and heuristics can be used to re-route and/or cancel orders from a trader in one region to an exchange in another region (At least: Abstract; [0047]).
Howorka does not disclose, Crabtree in the same field of endeavor discloses:
an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure (At least: [0040], [0047]); until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues ( At least: [0012], [0040], [0044], [0045], [0055], [0049],[ 0047],[0078]; Fig 9; [0069]; Fig 8: optimizer; [0075], [0077]):

[0012] In aspect of the invention, a method for using a decentralized trading platform is provided, comprising the steps of: (a) creating a first dataset comprising at least a user-defined set of computing instructions comprising at least instructions regarding data flow locality using a model definition language service; (b) retrieving the first dataset from the model definition language service using a parametric evaluator; (c) processing the first dataset by performing at least a plurality of transformations and predictive analysis on the first dataset and specifying at least an intended focus on financial trading using the parametric evaluator; (d) retrieving the processed first dataset from the parametric evaluator using an optimizer; and (e) determining an optimal locality for executing a trade based at least on status of connections to the optimal locality and availability of computational resources of the optimal locality using the optimizer.

[0040] As used herein, a "run" may be a vector which has been evaluated and processed by a parameterized model execution engine according to various factors contributing to overall utility and objective function optimization

[0044] FIG. 2A is a diagram of components of the advanced decentralized financial decision platform 100 configured specifically for use in investment vehicle management according to an embodiment of the invention 200. The business operating system 100 previously disclosed in co-pending application Ser. No. 15/141,752 and applied in a role of cybersecurity in co-pending application Ser. No. 15/237,625, when programmed to operate as quantitative trading decision platform, is very well suited to perform advanced predictive analytics and predictive simulations to produce investment predictions. Much of the trading specific programming functions are added to the automated planning service module 130 of the modified business operating system 100 to specialize it to perform trading analytics. Specialized purpose libraries may include but are not limited to financial markets functions libraries 251, Monte-Carlo risk routines 252, numeric analysis libraries 253, deep learning libraries 254, contract manipulation functions 255, money handling functions 256, Monte-Carlo search libraries 257, and quant approach securities routines 258. Pre-existing deep learning routines including information theory statistics engine 259 may also be used. The invention may also make use of other libraries and capabilities that are known to those skilled in the art as instrumental in the regulated trade of items of worth. Data from a plurality of sources used in trade analysis are retrieved, much of it from remote, cloud resident 201 servers through the system's distributed, extensible high bandwidth cloud interface 110 using the system's connector module 135 which is specifically designed to accept data from a number of information services, either public or private, through interfaces to those service's applications using its messaging service 135a routines, due to ease of programming, are augmented with interactive broker functions 235, market data source plugins 236, e-commerce messaging interpreters 237, business-practice aware email reader 238 and programming libraries to extract information from video data sources 239. 
 [0047] Additionally, within the large amounts of data gathered and stored, a substantial amount of the stored data may require frequent updating, for instance, stock symbols and corresponding prices, which may prove to be time-consuming. Business operating system 100 may be configured to autonomously and continuously gather data in a background process, for example, using subroutines of connector module 135, such as email reader 238 or market plugins 236; using subroutines of automated planning service module 130, such as financial markets function library 251; using web crawler module 115 to scour news financial news sites; or using time series data store 120 to receive updated stock pricing at regular intervals. The data may then be processed and used by business operating system 100 to improve and update stored data. These operations may include, but not limited to, semantic extraction from corporate news and macro data; cross-linking to GraphStack entries; and automated time series feature engineering through the use of libraries like TSFresh, or using dimensionality reduction. Additionally, the high-bandwidth capabilities of business operating system 100 enables low-latency links to market data providers and venues to provide a nearly real-time channel to market data for the user using a ticker plant module 233 shown in FIG. 2C. The data that may be provided by market data providers and venues may include, but is not limited to, stock symbols and pricing, order book information, fill reports, news, and fundamentals. Business operating system 100 may also be configured to perform error-checking and self-heal the data as it is received. 
[0074] Optimizer 820 may be configured to use functions of business operating system 100, such as DCG module 155 with associated transformer modules, or automated planning service 130, to analyze "runs" that received from parametric evaluator 810, and generate recommendations regarding appropriateness of one or more data flow localities, such as regulatory issues or legality, or utility for one or more sets of exogeneous factors or system states. For example, optimizer 820 may recommend a combination of data flow and storage localities based on current global system states to determine a course of action for one or more financial trades resulting in favorable outcomes by choosing whether to migrate data, migrate processes, or call into spot markets to control data and processing locality in order to minimalize latency associated with execution trades across geographically distributed market centers; or analyzing hypothetical system states, such as using simulation engines, either provided by business operating system 100 or an external simulation system, to operate an identical instance in simulation to identify current and future bottlenecks

[0078] FIG. 9 is an illustration of an exemplary topography 900 of a system employing a plurality of decentralized trading systems 800[a-d] according to various embodiments of the invention. Topography 900 is an example of a layout of various components within a geographical area, for example spanning a continent or even on a global scale, and illustrates a plurality of systems 800[a-d] connecting with a plurality of user global market centers 910[a-e], such as a stock market or foreign exchange markets, through a wide area network connection; and a plurality of user devices 930[a-n], which may be a single user or group of users accessing trading platform 800a through, for example, a web application, mobile device, spatial operating system, AR or VR system, and the like. 
(The optimization function ( a function that returns a maximum value of a function) is used to conduct a trading transaction, based on the frequent updating of stock prices  over a time interval and then the trading transaction is sent to the stock market or foreign exchange markets (the processing venue).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include an objective function is increased by removing and iteritatively adding one or more selected orders from the virtual order configuration data structure; until convergence to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time having elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venue in order to reduce latency in global arbitrage transactions (At least: Crabtree: [0005], [0007]).
Howorka further discloses:
the transaction execution control signals based on differences identified between the virtual order  configuration data structure and the current order configuration structure (At least: [0025], [0026], [0047], [0051]);
Howorka further discloses:
transmitting the corresponding data processes to each of the corresponding one or more downstream processing venues for execution (At least: [0114], [0115], claim 2);
Claim 2. A trading system for routing orders to multiple exchanges in a plurality of geographical regions, comprising first means at an origin region responsive to an original order for selecting-a destination region and for routing said order to said destination region; and second means at said destination region for receiving said order and for selecting a destination venue for executing said order; wherein said second means selects said destination venue from a plurality of available venues at said destination region only after it receives said submitted order.

 and
 updating the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues (At least:  claim 13);
claim 13: A trading system for allowing an order for a target opportunity, submitted by a trading client to a distant trading venue, to be modified while the order is in transit to the distant trading venue, wherein in instances in which the trading client receives market data indicating that the target opportunity has changed, the order is UPDATED OR CANCELLED.


2.	Claims 2,7,12,17 are being rejected under 35 U.S.C 103(a) as being unpatentable over Howorka in view of Crabtree and further in view of US 10,062,115 to Taylor et al, herein Taylor. 
Regarding claim 2, Howorka discloses the system of claim 1. Howorka does not disclose.  Taylor discloses wherein the virtual order configuration data structure is maintained in one or more hash maps, the one or more hash maps adapted for reducing a level of computational complexity when transforming the virtual order configuration data structure into executable instruction sets (At least: column 36: lines 50-67; column 37: lines 1-7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include wherein the virtual order configuration data structure is maintained in one or more hash maps, the one or more hash maps adapted for reducing a level of computational complexity when transforming the virtual order configuration data structure into executable instruction sets  in order to ensure that processing latency is decreased (Taylor: column 5: lines 1-8).
	Regarding claim 7, Howorka discloses the system of claim 2.  Howorka does not disclose, Taylor discloses wherein the one or more hash maps each map a series of memory location addresses (At least: column 13: lines 4-32). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include wherein the one or more hash maps each map a series of memory location addresses in order to ensure that the number of lookups is minimized when finding the input hash key (Taylor: column 13: lines 43-49).
	Claim 12 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 7.

3.	Claim 10 is being rejected under 35 U.S.C 103(a) as being unpatentable over Howorka in view of Crabtree and further in view of US 2018/0197237 to Gleason.
Regarding claim 10, Howorka discloses the system of claim 1. Howorka does not disclose, Gleason discloses wherein the transaction execution control signals are encapsulated as a data processes having a series of electronic FIX protocol messages (At least: claim 30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Howorka’s invention to include wherein the transaction execution control signals are encapsulated as a data processes having a series of electronic FIX protocol messages in order to ensure that the electronic trade order is automatically allocated (Gleason: claim 30).

                                                            CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/14/2021